Case 2:21-cv-10238-WJM-AME Document 8-6 Filed 07/12/21 Page 1 of 14 PageID: 452




        EXHIBIT D
Case 2:21-cv-10238-WJM-AME Document 8-6 Filed 07/12/21 Page 2 of 14 PageID: 453




 Exhibit D


             Exhibit               Carrier                  Model

              D-1                  Verizon                 S20 Ultra

              D-1                   Sprint                 S20 Ultra

              D-1                  T-Mobile                S20 Ultra

              D-1                   Sprint                 S20 Ultra

              D-1                   Xfinity                S20 Plus

              D-1                   Sprint                 S20 Plus

              D-2                  Verizon                  S20 FE

              D-3                  Verizon                   S20

              D-4                   AT&T                   S20 Plus

              D-4                   AT&T                   S20 Ultra
Case 2:21-cv-10238-WJM-AME Document 8-6 Filed 07/12/21 Page 3 of 14 PageID: 454




                            Exhibit D-1
         Case 2:21-cv-10238-WJM-AME Document 8-6 Filed 07/12/21 Page 4 of 14 PageID: 455
                                                              Important legal information                                                 Health and Safety
                                                              Arbitration Agreement - This Product is subject to a binding                WARNING! To avoid electric shock and damage to your
                                                              arbitration agreement between you and SAMSUNG ELECTRONICS                   device, do not charge device while it is wet or in an area
                                                              AMERICA, INC. (“Samsung”). You can opt out of the agreement                 where it could get wet. Do not handle device, charger or
                                                              within 30 calendar days of the first consumer purchase by emailing          cords with wet hands while charging.
                                                              optout@sea.samsung.com or calling 1-800-SAMSUNG (726-7864)
                                                              and providing the applicable information.                                   Maintaining dust and water resistance
                                                              The full Arbitration Agreement, Standard One-year Limited                   The device is not impervious to dust and water damage in any
                                                              Warranty, End User License Agreement (EULA), and Health & Safety            situation. It is important that all compartments are closed tightly.


Terms and
                                                              Information for your device are available online:                           Follow these tips carefully to prevent damage to the device and
                                                              • English: www.samsung.com/us/Legal/Phone-HSGuide                           maintain dust and water resistance performance:
                                                                                                                                          • Water resistant based on IP68 rating, which tests


Conditions
                                                              • Spanish: www.samsung.com/us/Legal/Phone-HSGuide-SP
                                                                                                                                            submersion in fresh water deeper than 1.5 meters or
                                                              This information can also be found on the device in the “About                keep it submerged for more than 30 minutes. If device is
                                                              device” or “About phone” or “About tablet” section, for example:              exposed to fresh water, dry it thoroughly with a clean, soft
                                                              • Settings > About phone or About device or About tablet > Legal              cloth; if exposed to liquid other than fresh water, rinse
                                                                information > Samsung legal                                                 with fresh water and dry as directed.
                                                              • Or,Search “Legal”                                                         • Any device which uses accessible compartments or ports
Read this document before operating the mobile device,                                                                                      that can be opened should have these sealed or closed
                                                              If your device required Federal Communications Commission (FCC)
accessories, or software (defined collectively and individ-                                                                                 tightly to prevent liquid from entering the system.
                                                              approval, you can view the FCC certification by opening Settings >
ually as the “Product”) and keep it for future reference.     About phone or About device or About tablet> Status.                        • If the device has been immersed in water or the
This document contains important Terms and Conditions.                                                                                      microphone or speaker is wet, sound may not be heard
                                                              Diagnostic Software                                                           clearly during a call. After wiping the device with a dry
Electronic acceptance, opening the packaging, use, or
                                                              This device is equipped with diagnostic software reporting usage and          cloth, dry it thoroughly before using it.
retention of the Product constitutes acceptance of these      performance information used solely to deliver improved network quality     • Do not expose the device to water at high pressure.
Terms and Conditions.                                         and overall device experience to AT&T customers. Please refer to yourAT&T
                                                                                                                                          • If the device is dropped or receives an impact, the water
                                                              Wireless CustomerAgreement and/or the AT&T Privacy Policy
                                                                                                                                            and dust resistant features of the device may be damaged.
Revised 06/2019                                               (www.att.com/privacy) for more information.
                                                                                                                                          Note: Liquid other than fresh water may enter the device
                                                              Class 1 Laser Product                                                       faster. Failure to rinse the device in fresh water and dry it as
                                                                                                                                          instructed may cause the device to suffer from operability or
Samsung Electronics America, Inc.                             Do not open the sealed cell phone case.
                                                                                                                                          cosmetic issues.
85 Challenger Road                                            Caution! Use of controls or adjustments or performance of                   Samsung Knox
                                                              procedures other than those specified herein may result in hazardous
Ridgefield Park, NJ 07660                                                                                                                 Samsung Knox is Samsung’s security platform. Additional licensing
                                                              radiation exposure.
Phone: 1-800-SAMSUNG (726-7864)                                                                                                           fees may be required for enterprise use. For more information about
Internet: www.samsung.com
                                                              Certification Label                                                         Knox, please refer to: www.samsung.com/us/knox
                                                              “Complies with FDA performance standards for laser products except
                                                              for deviations pursuant to Laser Notice No. 50, dated June 24, 2007.”

                                                              ID Label
                                                              Samsung Electronics America, Inc.
                                                              85 Challenger Road
      Printed in Korea                                        Ridgefield Park, NJ 07660
      GH68-51570A_Rev_1.2                                     SM-G986U/U1, SM-G988U/U1



GH68-51570A_Rev_1.2_ English S20+_5G.indd 2-3                                                                                                                                            4/2/2020 5:11:09 PM
           Case 2:21-cv-10238-WJM-AME Document 8-6 Filed 07/12/21 Page 5 of 14 PageID: 456
Specific Absorption Rate (SAR) certification                            GPS & AGPS                                                               FCC Hearing Aid Compatibility (HAC) regulations for
information                                                             Certain Samsung Mobile Devices can use a Global Positioning              wireless devices
For information about SAR, visit :                                      System (GPS) signal for location-based applications. Changes
                                                                        may affect the performance of location-based technology on your
• https://www.fcc.gov/general/radio-frequency-safety-0
                                                                        mobile device.
• www.fcc.gov/encyclopedia/
  specific-absorption-rate-sar-cellular-telephones                      Certain Samsung Mobile Devices can also use an Assisted Global
                                                                        Positioning System (AGPS), which obtains information from
• www.samsung.com/sar
                                                                        the cellular network to improve GPS performance. Contact your                   M3      +       M2   =   M5          T3     +      T2   =   5

Samsung mobile products and recycling                                   wireless service provider for details.
                                                                                                                                                 The FCC established requirements for devices to be compatible
WARNING! Never dispose of batteries in a fire because they              Use of AGPS in emergency calls                                           with hearing aids and other hearing devices. For more information,
may explode. Do not disassemble, crush, puncture, heat,                                                                                          visit https://www.fcc.gov/consumers/guides/hearing-aid-compatibility-
                                                                        When you make an emergency call, the cellular network may
burn or reuse.                                                                                                                                   wireline-and-wireless-telephones
                                                                        activate AGPS technology in your mobile device to tell the
For battery and cell phone recycling, go to                             emergency responders your approximate location.                          Device temperature
call2recycle.org or call 1-800-822-8837.                                AGPS has limitations and might not work in your area.
For more recycling information, go to our                                                                                                        Caution! Some applications or prolonged usage may increase
website: www.samsung.com/recycling or                                   Wireless Emergency Alerts (WEA)                                          device temperature.
call 1-800-SAMSUNG.                                                     The Wireless Emergency Alerts (WEA) is part of the US emergency          If the device feels hot to the touch, discontinue use and close all
Your location                                                           system. Since 2012, the WEA system been used to warn the public          applications or turn off the device until it cools.
                                                                        weather condition, missing children, and other critical situations
Location-based information on that can be used to determine the                                                                                  Always ensure that the device has adequate ventilation and air
                                                                        – all through alerts on compatible cell phones and other mobile
approximate location of a mobile device. If you use applications                                                                                 flow. Covering the device can trap any dissipating heat and redirect
                                                                        devices. For more information visit: https://www.fcc.gov/document/
that require location-based information (e.g., driving directions),                                                                              it back to the device while it is active.
                                                                        fcc-renames-cmas-wireless-emergency-alerts-wea
such information may be shared with third-parties, including your
wireless service provider, applications providers, Samsung, and         Emergency calls
other third-parties providing services.                                 Emergency calls may not be possible on all wireless mobile
                                                                        device networks or when certain network services and/or mobile
Navigation
                                                                        device features are in use. Check with local service providers. If
Maps, directions, and other navigation data, including data relating    certain features are in use (e.g. call blocking) you may first need to
to your current location, may contain inaccurate or incomplete          deactivate those features before you can make an emergency call.
data. Therefore, you should always pay attention to road conditions,
closures, traffic, and all other factors that may impact safe driving   HAC for Newer Technologies
or walking.                                                             This device has been tested and rated for use with hearing aids for
                                                                        some of the wireless technologies that it uses. However, there may
FCC Part 15 Information and Notices
                                                                        be some newer wireless technologies used in this device that have
This device complies with part 15 of the FCC Rules. Operation           not been tested yet for use with hearing aids. It is important to try
is subject to conditions: (1) This device may not cause harmful         the different features of this device thoroughly and in different
interference, and (2) this device must accept any interference          locations, using your hearing aid or cochlear implant, to determine
received, including interference that may cause undesired               if you hear any interfering noise.
operation.
                                                                        Consult your service provider or the manufacturer of this device
                                                                        for information on hearing aid compatibility. If you have questions
                                                                        about return or exchange policies, consult your service provider or
                                                                        device retailer. [123016]

                                                                                                                                                 ©2020 Samsung Electronics America, Inc. Samsung is a registered
                                                                                                                                                 trademark of Samsung Electronics Co., Ltd.


GH68-51570A_Rev_1.2_ English S20+_5G.indd 5-6                                                                                                                                                     4/2/2020 5:11:11 PM
Case 2:21-cv-10238-WJM-AME Document 8-6 Filed 07/12/21 Page 6 of 14 PageID: 457




                            Exhibit D-2
          Case 2:21-cv-10238-WJM-AME Document 8-6 Filed 07/12/21 Page 7 of 14 PageID: 458

                                                              Important legal information                                          Health and Safety
                                                              Arbitration Agreement - This Product is subject to a binding         WARNING! To avoid electric shock and damage to your
                                                              arbitration agreement between you and SAMSUNG ELECTRONICS            device, do not charge device while it is wet or in an area
                                                              AMERICA, INC. (“Samsung”). You can opt out of the agreement          where it could get wet. Do not handle device, charger or
                                                              within 30 calendar days of the first consumer purchase by emailing   cords with wet hands while charging.
                                                              optout@sea.samsung.com or calling 1-800-SAMSUNG (726-7864)
                                                              and providing the applicable information.                            Maintaining dust and water resistance
                                                              The full Arbitration Agreement, Standard One-year Limited            The device is not impervious to dust and water damage in any
                                                              Warranty, End User License Agreement (EULA), and Health & Safety     situation. It is important that all compartments are closed tightly.


Terms and
                                                              Information for your device are available online:                    Follow these tips carefully to prevent damage to the device and
                                                              • English: www.samsung.com/us/Legal/Phone-HSGuide                    maintain dust and water resistance performance:
                                                                                                                                   • Water resistant based on IP68 rating, which tests


Conditions
                                                              • Spanish: www.samsung.com/us/Legal/Phone-HSGuide-SP
                                                                                                                                     submersion in fresh water deeper than 1.5 meters or
                                                              This information can also be found on the device in the “About         keep it submerged for more than 30 minutes. If device is
                                                              device” or “About phone” or “About tablet” section, for example:       exposed to fresh water, dry it thoroughly with a clean, soft
                                                                                                                                     cloth; if exposed to liquid other than fresh water, rinse
                                                              • Settings > About phone or About device or About tablet > Legal
                                                                                                                                     with fresh water and dry as directed.
                                                                information > Samsung legal
Read this document before operating the mobile device,                                                                             • Any device which uses accessible compartments or ports
                                                              • Or, search “Legal”
                                                                                                                                     that can be opened should have these sealed or closed
accessories, or software (defined collectively and individ-   If your device required Federal Communications Commission (FCC)        tightly to prevent liquid from entering the system.
ually as the “Product”) and keep it for future reference.     approval, you can view the FCC certification by opening Settings >
                                                                                                                                   • If the device has been immersed in water or the
This document contains important Terms and Conditions.        About phone or About device or About tablet> Status.
                                                                                                                                     microphone or speaker is wet, sound may not be heard
Electronic acceptance, opening the packaging, use, or                                                                                clearly during a call. After wiping the device with a dry
retention of the Product constitutes acceptance of these                                                                             cloth, dry it thoroughly before using it.
Terms and Conditions.                                                                                                              • Do not expose the device to water at high pressure.

                                                                                                                                   • If the device is dropped or receives an impact, the water
Revised 06/2019                                                                                                                      and dust resistant features of the device may be damaged.

                                                                                                                                   Note: Liquid other than fresh water may enter the device
Samsung Electronics America, Inc.                                                                                                  faster. Failure to rinse the device in fresh water and dry it as
                                                                                                                                   instructed may cause the device to suffer from operability or
85 Challenger Road
                                                                                                                                   cosmetic issues.
Ridgefield Park, NJ 07660
                                                                                                                                   Samsung Knox
Phone: 1-800-SAMSUNG (726-7864)
                                                                                                                                   Samsung Knox is Samsung’s security platform. Additional licensing
Internet: www.samsung.com
                                                                                                                                   fees may be required for enterprise use. For more information about
                                                                                                                                   Knox, please refer to: www.samsung.com/us/knox




      Printed in Korea
      GH68-52405A



GH68-52405A_English N981U.indd 2-3                                                                                                                                                7/2/2020 4:25:28 PM
           Case 2:21-cv-10238-WJM-AME Document 8-6 Filed 07/12/21 Page 8 of 14 PageID: 459
Specific Absorption Rate (SAR) certification                            GPS & AGPS                                                               FCC Hearing Aid Compatibility (HAC) regulations for
information                                                             Certain Samsung Mobile Devices can use a Global Positioning              wireless devices
For information about SAR, visit :                                      System (GPS) signal for location-based applications. Changes
                                                                        may affect the performance of location-based technology on your
• https://www.fcc.gov/general/radio-frequency-safety-0
                                                                        mobile device.
• www.fcc.gov/encyclopedia/
  specific-absorption-rate-sar-cellular-telephones                      Certain Samsung Mobile Devices can also use an Assisted Global
                                                                        Positioning System (AGPS), which obtains information from
• www.samsung.com/sar
                                                                        the cellular network to improve GPS performance. Contact your                   M3      +      M2    =   M5         T3      +      T2   =   5

Samsung mobile products and recycling                                   wireless service provider for details.
                                                                                                                                                 The FCC established requirements for devices to be compatible
WARNING! Never dispose of batteries in a fire because they              Use of AGPS in emergency calls                                           with hearing aids and other hearing devices. For more information,
may explode. Do not disassemble, crush, puncture, heat,                                                                                          visit https://www.fcc.gov/consumers/guides/hearing-aid-compatibility-
                                                                        When you make an emergency call, the cellular network may
burn or reuse.                                                                                                                                   wireline-and-wireless-telephones
                                                                        activate AGPS technology in your mobile device to tell the
For battery and cell phone recycling, go to                             emergency responders your approximate location.                          Device temperature
call2recycle.org or call 1-800-822-8837.                                AGPS has limitations and might not work in your area.
For more recycling information, go to our                                                                                                        Caution! Some applications or prolonged usage may increase
website: www.samsung.com/recycling or                                   Wireless Emergency Alerts (WEA)                                          device temperature.
call 1-800-SAMSUNG.                                                     The Wireless Emergency Alerts (WEA) is part of the US emergency          If the device feels hot to the touch, discontinue use and close all
Your location                                                           system. Since 2012, the WEA system been used to warn the public          applications or turn off the device until it cools.
                                                                        weather condition, missing children, and other critical situations
Location-based information on that can be used to determine the                                                                                  Always ensure that the device has adequate ventilation and air
                                                                        – all through alerts on compatible cell phones and other mobile
approximate location of a mobile device. If you use applications                                                                                 flow. Covering the device can trap any dissipating heat and redirect
                                                                        devices. For more information visit: https://www.fcc.gov/document/
that require location-based information (e.g., driving directions),                                                                              it back to the device while it is active.
                                                                        fcc-renames-cmas-wireless-emergency-alerts-wea
such information may be shared with third-parties, including your
wireless service provider, applications providers, Samsung, and         Emergency calls
other third-parties providing services.                                 Emergency calls may not be possible on all wireless mobile
Navigation                                                              device networks or when certain network services and/or mobile
                                                                        device features are in use. Check with local service providers. If
Maps, directions, and other navigation data, including data relating    certain features are in use (e.g. call blocking) you may first need to
to your current location, may contain inaccurate or incomplete          deactivate those features before you can make an emergency call.
data. Therefore, you should always pay attention to road conditions,
closures, traffic, and all other factors that may impact safe driving   HAC for Newer Technologies
or walking.                                                             This device has been tested and rated for use with hearing aids for
FCC Part 15 Information and Notices                                     some of the wireless technologies that it uses. However, there may
                                                                        be some newer wireless technologies used in this device that have
This device complies with part 15 of the FCC Rules. Operation           not been tested yet for use with hearing aids. It is important to try
is subject to conditions: (1) This device may not cause harmful         the different features of this device thoroughly and in different
interference, and (2) this device must accept any interference          locations, using your hearing aid or cochlear implant, to determine
received, including interference that may cause undesired               if you hear any interfering noise.
operation.
                                                                        Consult your service provider or the manufacturer of this device
                                                                        for information on hearing aid compatibility. If you have questions
                                                                        about return or exchange policies, consult your service provider or
                                                                        device retailer.

                                                                                                                                                 ©2020 Samsung Electronics America, Inc. Samsung is a registered
                                                                                                                                                 trademark of Samsung Electronics Co., Ltd.


GH68-52405A_English N981U.indd 5-6                                                                                                                                                               7/2/2020 4:25:29 PM
Case 2:21-cv-10238-WJM-AME Document 8-6 Filed 07/12/21 Page 9 of 14 PageID: 460




                            Exhibit D-3
        Case 2:21-cv-10238-WJM-AME Document 8-6 Filed 07/12/21 Page 10 of 14 PageID: 461
                                                              Important legal information                                          Health and Safety
                                                              Arbitration Agreement - This Product is subject to a binding         WARNING! To avoid electric shock and damage to your
                                                              arbitration agreement between you and SAMSUNG ELECTRONICS            device, do not charge device while it is wet or in an area
                                                              AMERICA, INC. (“Samsung”). You can opt out of the agreement          where it could get wet. Do not handle device, charger or
                                                              within 30 calendar days of the first consumer purchase by emailing   cords with wet hands while charging.
                                                              optout@sea.samsung.com or calling 1-800-SAMSUNG (726-7864)
                                                              and providing the applicable information.                            Maintaining dust and water resistance
                                                              The full Arbitration Agreement, Standard One-year Limited            The device is not impervious to dust and water damage in any
                                                              Warranty, End User License Agreement (EULA), and Health & Safety     situation. It is important that all compartments are closed tightly.


Terms and
                                                              Information for your device are available online:                    Follow these tips carefully to prevent damage to the device and
                                                              • English: www.samsung.com/us/Legal/Phone-HSGuide                    maintain dust and water resistance performance:
                                                                                                                                   • Water resistant based on IP68 rating, which tests


Conditions
                                                              • Spanish: www.samsung.com/us/Legal/Phone-HSGuide-SP
                                                                                                                                     submersion in fresh water deeper than 1.5 meters or
                                                              This information can also be found on the device in the “About         keep it submerged for more than 30 minutes. If device is
                                                              device” or “About phone” or “About tablet” section, for example:       exposed to fresh water, dry it thoroughly with a clean, soft
                                                                                                                                     cloth; if exposed to liquid other than fresh water, rinse
                                                              • Settings > About phone or About device or About tablet > Legal
                                                                                                                                     with fresh water and dry as directed.
                                                                information > Samsung legal
Read this document before operating the mobile device,                                                                             • Any device which uses accessible compartments or ports
                                                              • Or,Search “Legal”
                                                                                                                                     that can be opened should have these sealed or closed
accessories, or software (defined collectively and individ-   If your device required Federal Communications Commission (FCC)        tightly to prevent liquid from entering the system.
ually as the “Product”) and keep it for future reference.     approval, you can view the FCC certification by opening Settings >
                                                                                                                                   • If the device has been immersed in water or the
This document contains important Terms and Conditions.        About phone or About device or About tablet> Status.
                                                                                                                                     microphone or speaker is wet, sound may not be heard
Electronic acceptance, opening the packaging, use, or                                                                                clearly during a call. After wiping the device with a dry
retention of the Product constitutes acceptance of these                                                                             cloth, dry it thoroughly before using it.
Terms and Conditions.                                                                                                              • Do not expose the device to water at high pressure.

                                                                                                                                   • If the device is dropped or receives an impact, the water
Revised 06/2019                                                                                                                      and dust resistant features of the device may be damaged.

                                                                                                                                   Note: Liquid other than fresh water may enter the device
Samsung Electronics America, Inc.                                                                                                  faster. Failure to rinse the device in fresh water and dry it as
                                                                                                                                   instructed may cause the device to suffer from operability or
85 Challenger Road
                                                                                                                                   cosmetic issues.
Ridgefield Park, NJ 07660
                                                                                                                                   Samsung Knox
Phone: 1-800-SAMSUNG (726-7864)
                                                                                                                                   Samsung Knox is Samsung’s security platform. Additional licensing
Internet: www.samsung.com
                                                                                                                                   fees may be required for enterprise use. For more information about
                                                                                                                                   Knox, please refer to: www.samsung.com/us/knox




      Printed in Korea
      GH68-51659A_Rev_1.2



GH68-51659A_Rev_1.2_English S20.indd 2-3                                                                                                                                          4/2/2020 5:39:47 PM
         Case 2:21-cv-10238-WJM-AME Document 8-6 Filed 07/12/21 Page 11 of 14 PageID: 462
Specific Absorption Rate (SAR) certification                            GPS & AGPS                                                               FCC Hearing Aid Compatibility (HAC) regulations for
information                                                             Certain Samsung Mobile Devices can use a Global Positioning              wireless devices
For information about SAR, visit :                                      System (GPS) signal for location-based applications. Changes
                                                                        may affect the performance of location-based technology on your
• https://www.fcc.gov/general/radio-frequency-safety-0
                                                                        mobile device.
• www.fcc.gov/encyclopedia/
  specific-absorption-rate-sar-cellular-telephones                      Certain Samsung Mobile Devices can also use an Assisted Global
                                                                        Positioning System (AGPS), which obtains information from
• www.samsung.com/sar
                                                                        the cellular network to improve GPS performance. Contact your                   M3      +      M2    =   M5         T3      +      T2   =   5

Samsung mobile products and recycling                                   wireless service provider for details.
                                                                                                                                                 The FCC established requirements for devices to be compatible
WARNING! Never dispose of batteries in a fire because they              Use of AGPS in emergency calls                                           with hearing aids and other hearing devices. For more information,
may explode. Do not disassemble, crush, puncture, heat,                                                                                          visit https://www.fcc.gov/consumers/guides/hearing-aid-compatibility-
                                                                        When you make an emergency call, the cellular network may
burn or reuse.                                                                                                                                   wireline-and-wireless-telephones
                                                                        activate AGPS technology in your mobile device to tell the
For battery and cell phone recycling, go to                             emergency responders your approximate location.                          Device temperature
call2recycle.org or call 1-800-822-8837.                                AGPS has limitations and might not work in your area.
For more recycling information, go to our                                                                                                        Caution! Some applications or prolonged usage may increase
website: www.samsung.com/recycling or                                   Wireless Emergency Alerts (WEA)                                          device temperature.
call 1-800-SAMSUNG.                                                     The Wireless Emergency Alerts (WEA) is part of the US emergency          If the device feels hot to the touch, discontinue use and close all
Your location                                                           system. Since 2012, the WEA system been used to warn the public          applications or turn off the device until it cools.
                                                                        weather condition, missing children, and other critical situations
Location-based information on that can be used to determine the                                                                                  Always ensure that the device has adequate ventilation and air
                                                                        – all through alerts on compatible cell phones and other mobile
approximate location of a mobile device. If you use applications                                                                                 flow. Covering the device can trap any dissipating heat and redirect
                                                                        devices. For more information visit: https://www.fcc.gov/document/
that require location-based information (e.g., driving directions),                                                                              it back to the device while it is active.
                                                                        fcc-renames-cmas-wireless-emergency-alerts-wea
such information may be shared with third-parties, including your
wireless service provider, applications providers, Samsung, and         Emergency calls
other third-parties providing services.                                 Emergency calls may not be possible on all wireless mobile
Navigation                                                              device networks or when certain network services and/or mobile
                                                                        device features are in use. Check with local service providers. If
Maps, directions, and other navigation data, including data relating    certain features are in use (e.g. call blocking) you may first need to
to your current location, may contain inaccurate or incomplete          deactivate those features before you can make an emergency call.
data. Therefore, you should always pay attention to road conditions,
closures, traffic, and all other factors that may impact safe driving   HAC for Newer Technologies
or walking.                                                             This device has been tested and rated for use with hearing aids for
FCC Part 15 Information and Notices                                     some of the wireless technologies that it uses. However, there may
                                                                        be some newer wireless technologies used in this device that have
This device complies with part 15 of the FCC Rules. Operation           not been tested yet for use with hearing aids. It is important to try
is subject to conditions: (1) This device may not cause harmful         the different features of this device thoroughly and in different
interference, and (2) this device must accept any interference          locations, using your hearing aid or cochlear implant, to determine
received, including interference that may cause undesired               if you hear any interfering noise.
operation.
                                                                        Consult your service provider or the manufacturer of this device
                                                                        for information on hearing aid compatibility. If you have questions
                                                                        about return or exchange policies, consult your service provider or
                                                                        device retailer. [123016]

                                                                                                                                                 ©2020 Samsung Electronics America, Inc. Samsung is a registered
                                                                                                                                                 trademark of Samsung Electronics Co., Ltd.


GH68-51659A_Rev_1.2_English S20.indd 5-6                                                                                                                                                         4/2/2020 5:39:50 PM
Case 2:21-cv-10238-WJM-AME Document 8-6 Filed 07/12/21 Page 12 of 14 PageID: 463




                            Exhibit D-4
                                                                                                                                                    Case 2:21-cv-10238-WJM-AME Document 8-6 Filed 07/12/21 Page 13 of 14 PageID: 464
                                                              Important legal information                                                 Health and Safety                                                      Specific Absorption Rate (SAR) certification                            GPS & AGPS                                                               FCC Hearing Aid Compatibility (HAC) regulations for
                                                              Arbitration Agreement - This Product is subject to a binding                                                                                       information                                                             Certain Samsung Mobile Devices can use a Global Positioning              wireless devices
                                                                                                                                          WARNING! To avoid electric shock and damage to your
                                                              arbitration agreement between you and SAMSUNG ELECTRONICS                   device, do not charge device while it is wet or in an area             For information about SAR, visit :                                      System (GPS) signal for location-based applications. Changes
                                                              AMERICA, INC. (“Samsung”). You can opt out of the agreement                 where it could get wet. Do not handle device, charger or                                                                                       may affect the performance of location-based technology on your
                                                                                                                                                                                                                 • https://www.fcc.gov/general/radio-frequency-safety-0
                                                              within 30 calendar days of the first consumer purchase by emailing          cords with wet hands while charging.                                                                                                           mobile device.
                                                                                                                                                                                                                 • www.fcc.gov/encyclopedia/
                                                              optout@sea.samsung.com or calling 1-800-SAMSUNG (726-7864)                                                                                           specific-absorption-rate-sar-cellular-telephones                      Certain Samsung Mobile Devices can also use an Assisted Global
                                                              and providing the applicable information.                                   Maintaining dust and water resistance                                                                                                          Positioning System (AGPS), which obtains information from
                                                                                                                                                                                                                 • www.samsung.com/sar
                                                              The full Arbitration Agreement, Standard One-year Limited                   The device is not impervious to dust and water damage in any                                                                                   the cellular network to improve GPS performance. Contact your                   M3      +       M2   =   M5          T3     +      T2   =   5

                                                              Warranty, End User License Agreement (EULA), and Health & Safety            situation. It is important that all compartments are closed tightly.   Samsung mobile products and recycling                                   wireless service provider for details.


Terms and
                                                                                                                                                                                                                                                                                                                                                                  The FCC established requirements for devices to be compatible
                                                              Information for your device are available online:                           Follow these tips carefully to prevent damage to the device and        WARNING! Never dispose of batteries in a fire because they              Use of AGPS in emergency calls                                           with hearing aids and other hearing devices. For more information,
                                                              • English: www.samsung.com/us/Legal/Phone-HSGuide                           maintain dust and water resistance performance:                        may explode. Do not disassemble, crush, puncture, heat,
                                                                                                                                                                                                                                                                                         When you make an emergency call, the cellular network may                visit https://www.fcc.gov/consumers/guides/hearing-aid-compatibility-
                                                                                                                                          • Water resistant based on IP68 rating, which tests                    burn or reuse.



Conditions
                                                              • Spanish: www.samsung.com/us/Legal/Phone-HSGuide-SP                                                                                                                                                                       activate AGPS technology in your mobile device to tell the               wireline-and-wireless-telephones
                                                                                                                                            submersion in fresh water deeper than 1.5 meters or                  For battery and cell phone recycling, go to                             emergency responders your approximate location.
                                                              This information can also be found on the device in the “About                keep it submerged for more than 30 minutes. If device is             call2recycle.org or call 1-800-822-8837.
                                                                                                                                                                                                                                                                                                                                                                  Device temperature
                                                              device” or “About phone” or “About tablet” section, for example:              exposed to fresh water, dry it thoroughly with a clean, soft                                                                                 AGPS has limitations and might not work in your area.
                                                                                                                                                                                                                 For more recycling information, go to our                                                                                                        Caution! Some applications or prolonged usage may increase
                                                              • Settings > About phone or About device or About tablet > Legal              cloth; if exposed to liquid other than fresh water, rinse            website: www.samsung.com/recycling or                                   Wireless Emergency Alerts (WEA)                                          device temperature.
                                                                information > Samsung legal                                                 with fresh water and dry as directed.                                call 1-800-SAMSUNG.
                                                                                                                                                                                                                                                                                         The Wireless Emergency Alerts (WEA) is part of the US emergency          If the device feels hot to the touch, discontinue use and close all
                                                              • Or,Search “Legal”                                                         • Any device which uses accessible compartments or ports
Read this document before operating the mobile device,                                                                                                                                                           Your location                                                           system. Since 2012, the WEA system been used to warn the public          applications or turn off the device until it cools.
                                                              If your device required Federal Communications Commission (FCC)               that can be opened should have these sealed or closed
                                                                                                                                                                                                                                                                                         weather condition, missing children, and other critical situations
accessories, or software (defined collectively and individ-                                                                                 tightly to prevent liquid from entering the system.                  Location-based information on that can be used to determine the                                                                                  Always ensure that the device has adequate ventilation and air
                                                              approval, you can view the FCC certification by opening Settings >                                                                                                                                                         – all through alerts on compatible cell phones and other mobile
ually as the “Product”) and keep it for future reference.                                                                                                                                                        approximate location of a mobile device. If you use applications                                                                                 flow. Covering the device can trap any dissipating heat and redirect
                                                              About phone or About device or About tablet> Status.                        • If the device has been immersed in water or the                                                                                              devices. For more information visit: https://www.fcc.gov/document/
                                                                                                                                                                                                                 that require location-based information (e.g., driving directions),                                                                              it back to the device while it is active.
This document contains important Terms and Conditions.                                                                                      microphone or speaker is wet, sound may not be heard                                                                                         fcc-renames-cmas-wireless-emergency-alerts-wea
                                                              Diagnostic Software                                                           clearly during a call. After wiping the device with a dry
                                                                                                                                                                                                                 such information may be shared with third-parties, including your
Electronic acceptance, opening the packaging, use, or                                                                                                                                                            wireless service provider, applications providers, Samsung, and         Emergency calls
                                                              This device is equipped with diagnostic software reporting usage and          cloth, dry it thoroughly before using it.
retention of the Product constitutes acceptance of these      performance information used solely to deliver improved network quality
                                                                                                                                                                                                                 other third-parties providing services.
                                                                                                                                                                                                                                                                                         Emergency calls may not be possible on all wireless mobile
                                                                                                                                          • Do not expose the device to water at high pressure.
Terms and Conditions.                                         and overall device experience to AT&T customers. Please refer to yourAT&T                                                                          Navigation                                                              device networks or when certain network services and/or mobile
                                                                                                                                          • If the device is dropped or receives an impact, the water
                                                              Wireless CustomerAgreement and/or the AT&T Privacy Policy                                                                                                                                                                  device features are in use. Check with local service providers. If
                                                                                                                                            and dust resistant features of the device may be damaged.            Maps, directions, and other navigation data, including data relating
Revised 06/2019                                               (www.att.com/privacy) for more information.                                                                                                                                                                                certain features are in use (e.g. call blocking) you may first need to
                                                                                                                                          Note: Liquid other than fresh water may enter the device               to your current location, may contain inaccurate or incomplete
                                                                                                                                                                                                                                                                                         deactivate those features before you can make an emergency call.
                                                              Class 1 Laser Product                                                       faster. Failure to rinse the device in fresh water and dry it as       data. Therefore, you should always pay attention to road conditions,
                                                                                                                                          instructed may cause the device to suffer from operability or          closures, traffic, and all other factors that may impact safe driving   HAC for Newer Technologies
Samsung Electronics America, Inc.                             Do not open the sealed cell phone case.                                                                                                            or walking.
                                                                                                                                          cosmetic issues.                                                                                                                               This device has been tested and rated for use with hearing aids for
85 Challenger Road                                            Caution! Use of controls or adjustments or performance of                   Samsung Knox                                                           FCC Part 15 Information and Notices                                     some of the wireless technologies that it uses. However, there may
                                                              procedures other than those specified herein may result in hazardous                                                                                                                                                       be some newer wireless technologies used in this device that have
Ridgefield Park, NJ 07660                                                                                                                 Samsung Knox is Samsung’s security platform. Additional licensing      This device complies with part 15 of the FCC Rules. Operation
                                                              radiation exposure.                                                                                                                                                                                                        not been tested yet for use with hearing aids. It is important to try
Phone: 1-800-SAMSUNG (726-7864)                                                                                                           fees may be required for enterprise use. For more information about    is subject to conditions: (1) This device may not cause harmful
                                                                                                                                                                                                                                                                                         the different features of this device thoroughly and in different
Internet: www.samsung.com
                                                              Certification Label                                                         Knox, please refer to: www.samsung.com/us/knox                         interference, and (2) this device must accept any interference
                                                                                                                                                                                                                                                                                         locations, using your hearing aid or cochlear implant, to determine
                                                                                                                                                                                                                 received, including interference that may cause undesired
                                                              “Complies with FDA performance standards for laser products except                                                                                                                                                         if you hear any interfering noise.
                                                                                                                                                                                                                 operation.
                                                              for deviations pursuant to Laser Notice No. 50, dated June 24, 2007.”
                                                                                                                                                                                                                                                                                         Consult your service provider or the manufacturer of this device
                                                              ID Label                                                                                                                                                                                                                   for information on hearing aid compatibility. If you have questions
                                                              Samsung Electronics America, Inc.                                                                                                                                                                                          about return or exchange policies, consult your service provider or
                                                              85 Challenger Road                                                                                                                                                                                                         device retailer. [123016]
      Printed in Korea                                        Ridgefield Park, NJ 07660
                                                                                                                                                                                                                                                                                                                                                                                                                                          ©2020 Samsung Electronics America, Inc. Samsung is a registered
      GH68-51573A_Rev_1.2                                     SM-G986U/U1, SM-G988U/U1                                                                                                                                                                                                                                                                                                                                                    trademark of Samsung Electronics Co., Ltd.


GH68-51573A_Rev_1.2_ Hubble ATT EN SP S20+_5G.indd 1-7                                                                                                                                                                                                                                                                                                                                                                                                                               4/2/2020 5:50:16 PM
                                                                                                                                                        Case 2:21-cv-10238-WJM-AME Document 8-6 Filed 07/12/21 Page 14 of 14 PageID: 465
                                                             Información legal importante                                                      Salud y seguridad                                                   Samsung Knox                                                        Parte 15 de la FCC: Información y avisos                                Navegación                                                               Reglamentos de la FCC sobre compatibilidad con
                                                             Acuerdo de arbitraje: Este Producto está sujeto a un acuerdo de                                                                                       Samsung Knox es la plataforma de seguridad de Samsung. Se           Este dispositivo cumple con la Parte 15 de las normas de la FCC. La     Los mapas, las indicaciones y otros datos de navegación, incluidos       aparatos auditivos (HAC, por sus siglas en inglés)
                                                                                                                                               ¡ADVERTENCIA! Para evitar descargas eléctricas y daños al
                                                             arbitraje vinculante entre usted y SAMSUNG ELECTRONICS AMERICA,                   dispositivo, no cargue el dispositivo cuando esté mojado o          pudiera requerir un pago adicional por derechos de licencia. Para   operación está sujeta a condiciones: (1) este dispositivo no puede      los datos relacionados a su ubicación actual, pudieran contener          para dispositivos inalámbricos
                                                             INC. (“Samsung”). Puede optar por excluirse del acuerdo antes de que              en un área que podría mojarse. No agarre el dispositivo, el         obtener más información sobre Knox, consulte:                       causar interferencia perjudicial, y (2) este dispositivo debe aceptar   información imprecisa o incompleta. Por tanto, siempre debe
                                                             transcurran 30 días calendario desde la fecha de la compra por parte del          cargador o los cordones con las manos mojadas mientras se           www.samsung.com/us/knox                                             cualquier interferencia que reciba, incluso interferencia que pudiera   prestar atención a las condiciones de carretera, cierres viales,
                                                             primer consumidor enviando un correo electrónico a                                esté cargando el dispositivo.                                                                                                           causar un funcionamiento no deseado.                                    tráfico y todos los demás factores en la carretera que pudieran
                                                             optout@sea.samsung.com o llamando al 1-800-SAMSUNG (726-7864) y
                                                                                                                                                                                                                   Información de certificación de la tasa de absorción                                                                                        repercutir en la seguridad al conducir o caminar.
                                                             proporcionando la información que corresponda.                                    Cómo mantener la resistencia al agua y al polvo                                                                                         GPS y AGPS
                                                             Los textos completos del Acuerdo de arbitraje, de la Garantía limitada            El dispositivo no es inmune al daño por polvo y agua en cualquier   específica (SAR, por sus siglas en inglés)                          Ciertos dispositivos móviles de Samsung pueden usar una señal del       Llamadas de emergencia
                                                             estándar, del Acuerdo de licencia del usuario final (EULA) y de la


Términos y
                                                                                                                                               situación. Es importante que todos los compartimientos estén        Para información sobre SAR, visite:                                 sistema de posicionamiento global (GPS, por sus siglas en inglés)       Es posible que no se puedan hacer llamadas de emergencia
                                                             Información sobre salud y seguridad para el dispositivo están disponibles                                                                                                                                                 para aplicaciones basadas en la ubicación. Los cambios pudieran
                                                                                                                                               herméticamente cerrados.                                            • https://www.fcc.gov/general/radio-frequency-safety-0                                                                                      en todas las redes de dispositivos móviles o cuando se usen                     M3      +       M2   =   M5          T3     +      T2   =   5
                                                             en línea:
                                                                                                                                                                                                                                                                                       afectar el desempeño de la tecnología basada en la ubicación de su      determinados servicios de red y/o características del dispositivo
                                                             • Inglés: www.samsung.com/us/Legal/Phone-HSGuide                                  Siga cuidadosamente estos consejos para prevenir daños al           • www.fcc.gov/encyclopedia/                                         dispositivo móvil.                                                      móvil. Consulte con los proveedores de servicio locales. Si


condiciones
                                                                                                                                               dispositivo y mantener el desempeño ante el polvo y el agua:          specific-absorption-rate-sar-cellular-telephones
                                                             • Español: www.samsung.com/us/Legal/Phone-HSGuide-SP                                                                                                                                                                      Ciertos dispositivos móviles de Samsung también pueden usar un          ciertas características están en uso (como, por ejemplo, bloqueo         Los requisitos establecidos por la FCC para los dispositivos deben
                                                                                                                                               • La categoría de resistencia al agua se asigna en base a la                                                                                                                                                                                                                             ser compatibles con los aparatos auditivos y otros dispositivos para
                                                             La información también se puede encontrar en el dispositivo en la sección                                                                             • www.samsung.com/sar                                               sistema de posicionamiento global asistido (AGPS, por sus siglas en     de llamadas), es posible que primero necesite desactivar esas
                                                                                                                                                 clasificación IP68, la cual somete el dispositivo a prueba
                                                             “Acerca del dispositivo” o “Acerca del teléfono” o “Acerca de la tableta”, por                                                                                                                                            inglés), el cual obtiene información desde la red móvil para mejorar    características antes de realizar una llamada de emergencia.             la audición. Para obtener más información, visite https://www.fcc.
                                                             ejemplo:
                                                                                                                                                 de inmersión en agua dulce a una profundidad de más de            Productos móviles de Samsung y reciclaje                                                                                                                                                                             gov/consumers/guides/hearing-aid-compatibility-wireline-and-wireless-
                                                                                                                                                 1.5 metros o lo mantiene sumergido durante más de 30                                                                                  el desempeño del GPS. Comuníquese con su proveedor de servicio          HAC para tecnologías más recientes
                                                                                                                                                                                                                   ¡ADVERTENCIA! Nunca deseche baterías mediante                       móvil para obtener detalles.                                                                                                                     telephones
                                                             • Ajustes > Acerca del teléfono o Acerca del dispositivo o Acerca de la             minutos. Si el dispositivo se expone a agua dulce, séquelo
                                                               tableta > Información legal > Samsung legal                                                                                                         incineración porque podrían explotar. No las desarme,                                                                                       Este dispositivo ha sido sometido a pruebas y clasificado para
Lea este documento antes de poner en funcionamiento el                                                                                           completamente con un paño suave y limpio; si se expone a                                                                                                                                                                                                                               Temperatura del dispositivo
                                                             • O, busque “Legal”                                                                 líquido que no sea agua dulce, enjuáguelo con agua dulce y        aplaste, perfore, caliente, queme o reutilice.                      Uso del AGPS en llamadas de emergencia                                  su uso con aparatos auditivos para algunas de las tecnologías
dispositivo móvil, los accesorios o el software (definidos                                                                                                                                                                                                                                                                                                     inalámbricas que utiliza. Sin embargo, puede haber algunas
                                                                                                                                                 séquelo como se indica.                                           Para el reciclaje de la batería y el teléfono móvil,                Cuando haga una llamada de emergencia, la red móvil pudiera                                                                                      ¡Precaución! Es posible que algunas aplicaciones o el uso
colectiva e individualmente como el “Producto”) y            Si su dispositivo requirió la aprobación de la Comisión Federal de
                                                                                                                                                                                                                                                                                       activar la tecnología AGPS en su dispositivo móvil para indicar al      tecnologías inalámbricas más recientes usadas en este dispositivo        prolongado del dispositivo aumenten la temperatura del
                                                             Comunicaciones (FCC), puede ver la certificación de la FCC abriendo Ajustes       • Cualquier dispositivo que utilice compartimientos o               visite call2recycle.org o llame al 1-800-822-8837.
consérvelo para referencia en el futuro. Este documento      > Acerca del teléfono o Acerca del dispositivo o Acerca de la tableta > Estado.     puertos de acceso que pueden abrirse, deben sellarse o            Para obtener más información sobre el reciclaje,                    personal de respuesta a emergencias su ubicación aproximada.            cuyo uso aún no se ha comprobado con aparatos auditivos. Es              dispositivo.
                                                                                                                                                                                                                                                                                                                                                               importante probar a fondo su aparato auditivo o implante coclear
contiene Términos y condiciones importantes. La                                                                                                  cerrarse herméticamente para evitar que el líquido entre          visite nuestro sitio web: www.samsung.com/
                                                             Software de diagnóstico                                                                                                                                                                                                   El AGPS tiene limitaciones y podría no funcionar en su zona.
                                                                                                                                                                                                                                                                                                                                                               con las diferentes características de este dispositivo y en diferentes   Si el dispositivo se siente muy caliente al tacto, deje de usarlo y
aceptación electrónica, la apertura del paquete del                                                                                              al sistema.                                                       recycling o llame al 1-800-SAMSUNG.                                                                                                                                                                                  cierre todas las aplicaciones o apague el dispositivo hasta que se
                                                             Este dispositivo está equipado con software de diagnóstico que reporta
                                                                                                                                               • Si el teléfono ha estado sumergido en agua o si el
                                                                                                                                                                                                                                                                                       Alertas Inalámbricas de Emergencia (WEA)                                ubicaciones para determinar si escucha ruido de interferencia.
                                                                                                                                                                                                                                                                                                                                                                                                                                        enfríe.
Producto, el uso del Producto o la retención del Producto    información sobre el uso y el desempeño y que se usa exclusivamente                                                                                   Su ubicación                                                                                                                                Consulte con su proveedor de servicio o con el fabricante del
                                                             para brindar una mejor calidad de la red y de la experiencia general con            micrófono o el altavoz está mojado, puede que el sonido no                                                                            Las Alertas de emergencia inalámbricas (WEA) son parte del
constituyen aceptación de estos Términos y condiciones.                                                                                                                                                            La información basada en la ubicación incluye información que                                                                                                                                                        Asegúrese siempre de que el dispositivo tenga una ventilación y
                                                             el dispositivo a los clientes de AT&T. Consulte su Acuerdo de Cliente               se escuche claramente durante una llamada. Después de                                                                                 sistema de emergencia de EE. UU. Desde 2012, el sistema WEA             dispositivo para obtener información sobre la compatibilidad de
                                                                                                                                                                                                                   se puede usar para determinar la ubicación aproximada de un                                                                                                                                                          un flujo de aire adecuados. Cubrir el dispositivo pudiera atrapar el
                                                             Inalámbrico de AT&T y/o la Política de Privacidad de AT&T (www.att.com/             secarlo con un paño seco, séquelo completamente antes                                                                                 se ha utilizado para advertir las condiciones climáticas públicas,      los aparatos auditivos. Si tiene preguntas sobre las políticas de
                                                                                                                                                                                                                   dispositivo móvil. Si usa aplicaciones que requieren información                                                                                                                                                     calor que se produce y redirigirlo al dispositivo mientras esté activo.
Revisado en 06/2019                                          privacy) para obtener más información.                                              de usarlo.                                                                                                                            los niños desaparecidos y otras situaciones críticas, todo a través     devolución o de intercambio, consulte con su proveedor de servicio
                                                                                                                                                                                                                   basada en la ubicación (por ejemplo, indicaciones de ruta), tal     de alertas en teléfonos celulares compatibles y otros dispositivos      o vendedor del dispositivo. [123016]
                                                             Producto láser Clase 1                                                            • No exponga el dispositivo a agua a alta presión.
                                                                                                                                                                                                                   información podría ser compartida con terceros, incluyendo su       móviles. Para obtener más información, visite: https://www.fcc.gov/
                                                             No abra el estuche sellado del teléfono celular.                                  • Si el dispositivo se cae o recibe un impacto, pudieran            proveedor de servicio móvil, proveedores de aplicaciones, Samsung   document/fcc-renames-cmas-wireless-emergency-alerts-wea
Samsung Electronics America, Inc.                                                                                                                quedar dañadas las características de resistencia al agua
                                                             El uso de controles o ajustes, o la realización de procedimientos que no sean                                                                         y otros terceros que proporcionan servicios.
85 Challenger Road                                           los especificados en este documento, puede dar como resultado exposición            y al polvo.
Ridgefield Park, NJ 07660                                    a radiación peligrosa.                                                            Nota: Es posible que líquidos distintos al agua dulce entren al
Teléfono: 1-800-SAMSUNG (726-7864)                                                                                                             dispositivo más rápido. Si no se enjuaga el dispositivo en agua
                                                             Etiqueta de certificación
Internet: www.samsung.com                                                                                                                      dulce y se seca según las instrucciones, el dispositivo podría
                                                             “Cumple con los estándares de funcionamiento establecidos por la FDA para         tener problemas de funcionamiento o cosméticos.
                                                             productos láser excepto las desviaciones conformes a la notificación No. 50
                                                             sobre láser con fecha 24 de junio de 2007”.
                                                             Etiqueta de ID
                                                             Samsung Electronics America, Inc.
                                                             85 Challenger Road
                                                             Ridgefield Park, NJ 07660
                                                                                                                                                                                                                                                                                                                                                                                                                                        ©2020 Samsung Electronics America, Inc. Samsung es una marca
                                                             SM-G986U/ U1, SM-G988U/U1                                                                                                                                                                                                                                                                                                                                                  comercial registrada de Samsung Electronics Co., Ltd.


GH68-51573A_Rev_1.2_ Hubble ATT EN SP S20+_5G.indd 8-14                                                                                                                                                                                                                                                                                                                                                                                                                                  4/2/2020 5:50:18 PM
